—Appeal by defendant from two judgments of the County Court, Suffolk County (Mazzei, J.), both rendered November 9, 1983, convicting him of burglary in the third degree, sexual abuse in the first degree, and grand larceny in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf People v Gonzalez, 47 NY2d 606). Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.